Mr. Presiding Justice Smith delivered the opinion of the court. The statement of claim of the defendant in error, plaintiff below, is for $289 balance due on the purchase price of an automobile. Defendant below, plaintiff in error, filed a counterclaim for $1,000' for alleged damages suffered by him because of the failure of defendant in error to deliver the automobile as contracted. The case was tried before the court without a jury. No propositions of law were tendered to the court to be held as the law of the case. The only real question involved is whether the finding and judgment of the court is contrary to the law and the evidence. Upon an examination of the evidence in the record, and without discussing it in detail, we are of the opinion that the finding and judgment of the trial court should not he set aside. We have found no basis in the evidence for holding that the finding of the trial court is against the manifest weight of the evidence. The trial court saw and heard the witnesses, and was m a better position for determining the truth than is this court, depending, as we must, on the printed page alone. The judgment is affirmed. I'Affirmed.